Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/538,052 filed on June 01, 2033.

Response to Arguments
Regarding the prior art rejection, applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding 35 USC § 101 rejection, application argues that claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. Without conceding those rejections, but in order to expedite prosecution of this application, Applicant has amended independent claims 1, 17, and 19. For at least that reason, Applicant submits the § 101 rejections of claims 1-20 are moot. The § 101 rejection of claim 6 is also moot because claim 6 has been canceled.
Examiner respectively disagrees. That is, other than reciting “one or more processors” or “vehicle service tool”, “mobile telephone”, “computing system”, “ display” for example, nothing in the claim elements preclude the step from practically, following a set of rules or instructions. For example, a technician using a scan tool receives data indicating a condition and VIN of a vehicle when vehicle is connected to the scan tool; based on the vehicle conditions the scan tool generates a test instruction that evaluates the received vehicle condition; the technician can search within the scan tool if the scan tool has a specific test for the received condition, and the scan tool generates the test if the scan tool is capable of testing that particular vehicle condition. 
Regarding the limitations “executing, at the mobile telephone, an executable application to perform the function corresponding to the first capability, and outputting, on a display, service data or measurements generated by the mobile telephone based on performing the function corresponding to the first capability, wherein the function corresponding to the first capability includes: taking a picture using a camera of the mobile telephone, making a measurement using an accelerometer of the mobile 3telephone, or making a measurement of a sound recorded by the mobile telephone”, examiner believes that a user taking a picture or measuring for example, are steps recited at a high level of generality (i.e., as a general means of gathering data using a mobile device), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 17, and 19 recite: receiving, at one or more processors from a display device, data indicating an operating condition of a vehicle and an identifier of the display device; determining, at the one or more processors based on at least the operating condition of the vehicle, a first service scenario that includes a first setup instruction based on a first vehicle service tool capability; determining, at the one or more processors based on at least the identifier of the display device, the display device is associated with a first configurable vehicle service tool (CVST) that has the first vehicle service tool capability; and transmitting, to the display device, the first service scenario that includes the first setup instruction based on the first vehicle service tool capability, wherein the first setup instruction includes an instructions to configure the first CVST to use the first vehicle service tool capability while the vehicle is being serviced.
The limitations of receiving data indicating an operating condition of a vehicle ..; determining .. a first service scenario that includes a first setup instructions..; determine .. the display device is associated with  the service too that has the firs vehicle tool capability; transmit to the display device the firs service scenario that include first setup instructions.., considering claim 1, are processes that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. That is, other than reciting “one or more processors” or “vehicle service tool”, “mobile telephone”, “computing system”, “ display” for example, nothing in the claim elements preclude the step from practically, following a set of rules or instructions. For example, a technician using a scan tool receives data indicating a condition and VIN of a vehicle when vehicle is connected to the scan tool; based on the vehicle conditions the scan tool generates a test instruction that evaluates the received vehicle condition; the technician can search within the scan tool if the scan tool has a specific test for the received condition, and the scan tool generates the test if the scan tool is capable of testing that particular vehicle condition. 
Regarding the limitations “executing, at the mobile telephone, an executable application to perform the function corresponding to the first capability, and outputting, on a display, service data or measurements generated by the mobile telephone based on performing the function corresponding to the first capability, wherein the function corresponding to the first capability includes: taking a picture using a camera of the mobile telephone, making a measurement using an accelerometer of the mobile 3telephone, or making a measurement of a sound recorded by the mobile telephone”, examiner believes that a user taking a picture or measuring for example, are steps recited at a high level of generality (i.e., as a general means of gathering data using a mobile device), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Consequently, if a claim limitation, under its broadest reasonable interpretation, covers following certain rules and instructions, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. 
A similar analysis is conducted on independent claims 17 and 19. Furthermore, dependent claims 2-16, and 18 and 20 recite extra solution activities as a result of the actions of transmitting and receiving from independent claims. For example, considering claim 3, receiving, at the one or more processors from the display device before determining the first service scenario that matches the operating condition of the vehicle.  Accordingly, claims 1-20 recite an abstract idea.
This judicial exception is not integrated into a practical application. Considering independent claims 1, 17, and 19, they recite additional elements – display device, service tool, processor, a first. All additional elements are recited at a high-level of generality such that they amount no more than transmitting and receiving messages, data, or information. Accordingly, all additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Furthermore, the additional elements such as mobile telephone, computing system, a display 

Therefore the claims are not patent eligible.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 13, 15, 17, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Trsar (2002/0138185) in view of Hosein (2015/0170437).

	Regarding claim 1, Trsar discloses a method comprising: 
	receiving, at one or more processors of a computing system communicatively coupled to a vehicle (abstract, host system includes a processor,  vehicle systems and components, service or maintenance procedures and service or fault codes which can be registered by the vehicle on-board computer. ), data indicating an operating condition of a vehicle (abstract, System software permits the user to input an identification of the vehicle being serviced and make selections from the displayed libraries to describe the condition to be serviced);
	determining, at the one or more processors (abstract, host system includes a processor)  based on the operating condition of the vehicle (FIG. 4, step 55, “symptom evaluation”), a first service scenario that includes a first setup instruction (¶0033, “whereupon the user may select a specific test designation”, FIG. 4, step 63 “test selection”) based on a first capability of a vehicle service tool (¶0038, “a test to determine whether or not the fuel pump resistor has failed”, ¶0039, “system may be directly linked to an ohm meter, so that the meter reading is graphically displayed in the lower right-hand portion of the screen of 70, which has been configured as a graphing ohm meter 95”. Examiner construes ¶0038 and ¶0039 as follows: a vehicle condition which is a fuel pump failure, a display screen displays the instructions for testing (see also FIG. 9-11), and an ohm meter is advised to test the fuel pump.); 
	determining, at the one or more processors, the computing system is communicatively coupled to a device that can be configured to perform a function corresponding to the first capability (FIG. 4, “67”, determine support data sources applicable to test page and establish links to sources). 
	transmitting, to the device, the first setup instruction (FIG. 4, step 66, display a selected test, page of instructions) based on the first vehicle capability (¶0038, “a test to determine whether or not the fuel pump resistor has failed”, ¶0039, “system may be directly linked to an ohm meter), wherein the first setup instruction includes an instruction to configure the device to perform the function corresponding to the first capability (¶0038, “a test to determine whether or not the fuel pump resistor has failed”, ¶0039, “system may be directly linked to an ohm meter”. Furthermore, FIG. 9 and FIG. 10 illustrate how to conduct the test and what tool to use i.e. ohm meter, scan tool).
Trsar does not explicitly disclose, but Hosein teaches, a computing system coupled to a mobile telephone configured to perform a function (¶0017, “vehicle-related applications are able to provide various functions, such as monitoring vehicle diagnostics, scheduling service appointments, .. on a user's mobile device.”), executing, at the mobile telephone, an executable application to perform the function corresponding to the first capability (¶0057, “the machine 1200 in the example form of a computer system and within which instructions 1224 (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine 1200 to perform any one or more of the methodologies discussed herein may be executed.. The machine 1200 may be .. a cellular telephone, a smartphone 112”), and outputting, on a display, service data or measurements generated by the mobile telephone based on performing the function corresponding to the first capability (¶0017, “vehicle-related applications are able to provide various functions, such as monitoring vehicle diagnostics, scheduling service appointments, pre-pay for vehicle service using online or mobile payment services, locating desired items at a local store, providing driving directions, and the like. Information can be displayed on either an in-vehicle display system such as .. on a user's mobile device”), wherein the function corresponding to the first capability includes: taking a picture using a camera of the mobile telephone, making a measurement using an accelerometer of the mobile 3telephone, or making a measurement of a sound recorded by the mobile telephone (¶0054, “ the user may wish to perform services, such as maintenance, himself or herself. In such a case, the vehicle tracking portal can provide the user with how-to manuals specifically for the vehicle, .. step-by-step directions can be provided in the form of an augmented reality guide. An augmented reality guide is a guide that overlays instructions or information about steps of a repair over an actual picture of a vehicle, such as a live picture taken with a camera of a mobile device of the vehicle's engine block.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of receiving and transmitting messages from and to the mobile telephone as taught by Hosein, for the purpose of improving the transmission of data, by providing a diagnostic communication system that does not require a dedicated communications link, but rather allows a user to connect to a variety of generally available contacts on the cellular network, public telephone network and the internet, without the need for participation in a subscription communication service. 

	Regarding claim 2, Trsar teaches wherein the operating condition of the vehicle includes first vehicle manufacturer information indicative of a vehicle model year identifier pertaining to the vehicle, a vehicle make identifier pertaining to the vehicle, a vehicle model identifier pertaining to the vehicle, an engine identifier pertaining to the vehicle, and/or a system identifier pertaining to the vehicle (abstract, stores libraries of information regarding vehicle identifications, .. system software permits the user to input an identification of the vehicle being serviced and make selections from the displayed libraries to describe the condition to be serviced, the system responding by display a list of tests designations pertinent to the condition, which list may be hierarchically arranged), the method further comprising:  McDonnell Boehnen50 Hulbert & Berghoff LLP 300 South Wacker Drive Chicago, IL 60606 
	Telephone (312) 913-0001determining, at the one or more processors, the first service scenario includes second vehicle manufacturer information that matches the first vehicle manufacturer information (abstract, the test is identified based on the stored vehicle identifications and the vehicle identification entered by the user).  
	Regarding claim 3, Trsar discloses transmitting by the one more more processor to a server, the data indicating an operating condition of the vehicle, and receiving, at the one or more processors from the server, the first service scenario (FIG. 4, step 66, display a selected test, page of instructions) based on the first vehicle capability (¶0038, “a test to determine whether or not the fuel pump resistor has failed”, ¶0039, “system may be directly linked to an ohm meter, ¶0038, “a test to determine whether or not the fuel pump resistor has failed”, ¶0039, “system may be directly linked to an ohm meter”. Furthermore, FIG. 9 and FIG. 10 illustrate how to conduct the test and what tool to use i.e. ohm meter, scan tool).
	Regarding claim 4, Trsar discloses wherein the data indicating the operating condition of the vehicle includes data indicating an operating condition of a vehicle component on the vehicle (¶0038, “fuel pump resistor has failed”).  
	Regarding claim 5, Trsar discloses wherein the data indicating the operating condition of the vehicle includes data indicating a status of a vehicle system on the vehicle (¶0018, “ 5-18 are screen prints illustrating operation of the system of FIG. 1 during diagnosis of a particular fault condition in an automotive vehicle engine.”).  
	Regarding claim 6, Trsar discloses wherein determining the display device is associated with the first CVST that has the first vehicle service tool capability includes requesting an identifier of at least one vehicle service tool capability associated with the identifier of the display device from a database, and determining the first vehicle service tool capability from the identifier of at least one vehicle service tool capability (FIG. 4, steps 67 “determine support data sources applicable to test page and establish links to sources”. Examiner construes said step as follows: based on the vehicle condition, system determines the type of test to be performed as well as the tool. See also ¶0021. Step 68 “display linked support data with test page, and FIG. 8 shows the type of tool should be used to test the fuel pump failure i.e. ohm meter.).  
	Regarding claim 7, Trsar discloses wherein the first service scenario further includes a second setup instruction, wherein the second setup instruction is based on a second capability McDonnell Boehnen51 Hulbert & Berghoff LLP 300 South Wacker DriveChicago, IL 60606Telephone (312) 913-0001 (¶0043 and ¶0044, and FIG. 13, fuel pressure reading), and wherein the first service scenario defines an order of precedence with respect to performing the first setup instruction and the second setup instruction, the method further comprising: determining, by the one or more processors, the order of precedence; transmitting the second setup instructions to the mobile telephone, and transmitting the first setup instruction to the mobile telephone occurs to the order of precedence (¶0029, “automatically by reading in data from an instrument, such as a fault code read in via a scanner, whereupon the system would select an appropriate test or tests and prioritize them in the order of their likelihood of success in diagnosing the input condition, and display designations of the tests to the user.”).  
Hosein teaches, a computing system coupled to a mobile telephone configured to perform a function (¶0017, “vehicle-related applications are able to provide various functions, such as monitoring vehicle diagnostics, scheduling service appointments, .. on a user's mobile device.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of receiving and transmitting messages from and to the mobile telephone as taught by Hosein, for the purpose of improving the transmission of data, by providing a diagnostic communication system that does not require a dedicated communications link, but rather allows a user to connect to a variety of generally available contacts on the cellular network, public telephone network and the internet, without the need for participation in a subscription communication service. 
	Regarding claim 8, Trsar discloses determining the second setup instruction has an earlier precedence in the order of precedence than the first setup instruction (¶0029, “automatically by reading in data from an instrument, such as a fault code read in via a scanner, whereupon the system would select an appropriate test or tests and prioritize them in the order of their likelihood of success in diagnosing the input condition, and display designations of the tests to the user.”).    
	Regarding claim 9, Trsar discloses determining, by the one or more processors, the computing device associated with a configurable vehicle service tool having a second  capability; and wherein the first service scenario further includes a second setup instruction that is based on the configurable service tool having the second capability (FIG. 4, steps 67 “determine support data sources applicable to test page and establish links to sources”. Examiner construes said step as follows: based on the vehicle condition, system determines the type of test to be performed as well as the tool. See also ¶0021. Step 68 “display linked support data with test page, and FIG. 8 shows the type of tool should be used to test the fuel pump failure i.e. ohm meter. Furthermore, other tests can be frequency meter, dynameter, voltmeter).
	Regarding claim 12, Trsar discloses wherein the first service scenario includes manufacturer information, at least one location of a service flow chart associated with the manufacturer information, and a vehicle symptom associated with the manufacturer information (abstract, “The system stores libraries of information regarding vehicle identifications, driveability symptoms exhibited by vehicles, vehicle systems and components, service or maintenance procedures and service or fault codes which can be registered by the vehicle on-board computer.. Upon selection of a test designation, the system automatically displays the first page of the test description and automatically links to appropriate support data sources and displays pertinent support data on a portion of the display screen, simultaneously with display of the test description. As the user scrolls through successive pages of a test description and successive tests, the system continues to automatically link to and display the appropriate support data.”).  
	Regarding claim 13, Trsar discloses wherein the display (¶0041, “displays, at 102, an illustration from the scan tool operating instructions showing which scan tool adaptor and key to use.”).  
	Regarding claim 15, Trsar discloses receiving, at the one or more processors from the mobile telephone, and data indicating by the mobile telephone was set up based on the first setup instruction when the service data was produced; and providing the service data from the computing system to a server for updating the first service scenario based on the service data (¶0049 and ¶0050).  
Hosein teaches, a computing system coupled to a mobile telephone configured to perform a function (¶0017, “vehicle-related applications are able to provide various functions, such as monitoring vehicle diagnostics, scheduling service appointments, .. on a user's mobile device.”).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of receiving and transmitting messages from and to the mobile telephone as taught by Hosein, for the purpose of improving the transmission of data, by providing a diagnostic communication system that does not require a dedicated communications link, but rather allows a user to connect to a variety of generally available contacts on the cellular network, public telephone network and the internet, without the need for participation in a subscription communication service. 
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 19, claim 19 is rejected using the same art and rationale used to reject claim 1.
Regarding claim 22, Hosein teaches wherein the mobile telephone is a tablet device (¶0057, “tablet computer”).

Claims 10, 11, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trsar (2002/0138185) in view of Chen (2009/0276115).

	Regarding claim 10,  Trsar does not explicitly disclose wherein the capability includes a capability to send a vehicle data message to an electronic control unit in the vehicle (abstract, “ The onboard computer is configured to transmit vehicle identification data in response to receipt of an identification request, which is transmitted in a basic communication protocol”), and wherein the second setup instruction includes an instruction to configure the configurable vehicle service tool to McDonnell Boehnen52Hulbert & Berghoff LLP 300 South Wacker DriveChicago, IL 60606Telephone (312) 913-0001send the vehicle data message to the electronic control unit in the vehicle.
	Chen teaches wherein the first vehicle service tool capability includes a capability to send a vehicle data message to an electronic control unit in the vehicle (abstract, “ The onboard computer is configured to transmit vehicle identification data in response to receipt of an identification request, which is transmitted in a basic communication protocol”), and wherein the first setup instruction includes an instruction to configure the first CVST to McDonnell Boehnen52 Hulbert & Berghoff LLP 300 South Wacker DriveChicago, IL 60606Telephone (312) 913-0001send the vehicle data message to the electronic control unit in the vehicle (¶0015, “The diagnostic protocol corresponding to such received vehicle identification data may then be accessed and used to re-configure the scan tool to communicate with the onboard computer to recover associated data from the vehicle”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of receiving and transmitting messages from and to the vehicle as taught by Chen, for the purpose of providing a diagnostic communication system that does not require a dedicated communications link, but rather allows a user to connect to a variety of generally available contacts on the cellular network, public telephone network and the internet, without the need for participation in a subscription communication service. 
	Regarding claim 11, Trsar discloses wherein the configurable vehicle service tool includes an oscilloscope, a digital-volt-ohm meter, or a vehicle scan tool (¶0021, “a graphical/digital volt-ohm meter, a laboratory oscilloscope”), however, does not explicitly disclose wherein the vehicle scan tool is arranged to receive a first vehicle data message from the vehicle and to transmit a second vehicle data message to the vehicle and to transmit a second vehicle data message to the vehicle.
	Chen, in the same field of endeavor, teaches wherein the vehicle scan tool is arranged to receive a first vehicle data message from the vehicle and to transmit a second vehicle data message to the vehicle (claim 1, ‘connecting a scan tool to the onboard computer; b. retrieving the vehicle identification number from the onboard computer”) and to transmit a second vehicle data message to the vehicle (claim 1, “transmitting a diagnostic request in the diagnostic protocol from the scan tool to the onboard computer”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of receiving and transmitting messages from and to the vehicle as taught by Chen, for the purpose of providing a diagnostic communication system that does not require a dedicated communications link, but rather allows a user to connect to a variety of generally available contacts on the cellular network, public telephone network and the internet, without the need for participation in a subscription communication service. 
	Regarding claim 14, Hosein teaches, a computing system coupled to a mobile telephone configured to perform a function (¶0017, “vehicle-related applications are able to provide various functions, such as monitoring vehicle diagnostics, scheduling service appointments, .. on a user's mobile device.”).
Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of receiving and transmitting messages from and to the mobile telephone as taught by Hosein, for the purpose of improving the transmission of data, by providing a diagnostic communication system that does not require a dedicated communications link, but rather allows a user to connect to a variety of generally available contacts on the cellular network, public telephone network and the internet, without the need for participation in a subscription communication service. 
Chen further teaches wherein the display device includes a mobile telephone includes a display (FIG. 9, “Host PC phone, PDA).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of receiving and transmitting messages from and to the vehicle as taught by Chen, for the purpose of providing a diagnostic communication system that does not require a dedicated communications link, but rather allows a user to connect to a variety of generally available contacts on the cellular network, public telephone network and the internet, without the need for participation in a subscription communication service. 
	
	Regarding claim 16, Chen further teaches wherein the configurable vehicle service tool includes a vehicle scan tool (claim 1, “scan tool”)  arranged to receive a first vehicle data message from the vehicle (claim 1, ‘connecting a scan tool to the onboard computer; b. retrieving the vehicle identification number from the onboard computer”) and to transmit a second vehicle data message to the vehicle (claim 1, “transmitting a diagnostic request in the diagnostic protocol from the scan tool to the onboard computer”), wherein the second setup instruction includes instructions to configure the configurable vehicle service tool to transmit the first vehicle data message to a particular electronic control unit within the vehicle (claim 1, “re-configuring the scan tool to communicate in the diagnostic protocol.. transmitting a diagnostic request in the diagnostic protocol from the scan tool to the onboard computer”), wherein the first setup instruction includes instructions to configure the configurable vehicle service tool to transmit, to the display device, a parameter value the first CVST receives from the vehicle in response to the first vehicle data message (¶0036, “A display 26 may also be included on the diagnostic tool 10 to display data received from the vehicle.”), and wherein the method further comprises: receiving, the parameter value at the one or more processors (¶0082, “ receive information from the wireless communication device 10, such as diagnostic trouble codes, which can be correlated into the corresponding diagnostic condition”): determining, at the one or more processors, a diagnosis of the operating condition of the vehicle based on the parameter value (¶0082, “diagnostic trouble codes, which can be correlated into the corresponding diagnostic condition”); and transmitting data indicative of the diagnosis of the operating condition of the vehicle to the display (¶0057, “Once the higher level diagnostic data is received from the onboard computer 12 the diagnostic tool 10 may process the data and communicate the diagnosis to the user. One embodiment of the diagnostic tool 10 includes a display 26 and diagnostic indicators”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of receiving and transmitting messages from and to the vehicle as taught by Chen, for the purpose of providing a diagnostic communication system that does not require a dedicated communications link, but rather allows a user to connect to a variety of generally available contacts on the cellular network, public telephone network and the internet, without the need for participation in a subscription communication service. 
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 16.
	Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 16.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Trsar (2002/0138185) in view of Hosein (2015/0170437) and further in view of Danielson (5,227,614). 

Regarding claim 21, Trsar does not explicitly disclose but, Danielson teaches generating, by the one or more processors, a displayable page including a display card, wherein outputting the service data or measurements includes displaying the service data or measurements within one or more of the displayable page or the display card (col. 23, lines 49-57).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the diagnostic system as disclosed by Trsar, by incorporating the method of displaying information as taught by Danielson, for the purpose of providing reliability of the system under extended portable operating conditions. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nomura (10,248,489) discloses An electronic control unit has (i) a readiness storage area storing readiness indicating that an abnormality diagnosis for diagnosing an abnormality diagnosis item is complete, and (ii) a microcomputer clearing all readiness upon receiving an all clear request based on a condition that is different from a reception of the all clear request. In such configuration, the all clear request for clearing all readiness in the readiness storage area is appropriately handled by the electronic control unit (abstract).
Schondorf discloses A computer-implemented method for detecting a working condition of one or more vehicle components includes communicating with a cellular communication module in a vehicle over a telecommunications network (abstract). 
Other references that are pertinent but not cited:
US 20140365064 
US 20020138185 A1
US 20140365064 A1
US 20140074343 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667